         Case 1:87-cr-00593-SHS Document 561 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                V.                                           87-CRIM-593 (SHS)

 JORGE TORRES and                                                 ORDER
 VICTOR TORRES,

                      Defendants.
 ________________________________

                 ORDER GRANTING DEFENDANTS' REQUEST FOR
              REDUCTIONS IN SENTENCES UNDER 18 U.S.C. § 3582(c)(l)(A)
                    AND IMPOSING CONDITIONS OF RELEASE

       After considering the statutory factors under 18 U.S.C. § 3553(a), and finding under 18 U.S.C.

§ 3582(c)(l)(A) that there are extraordinary and compelling reasons for compassionate release and that

compassionate release is consistent with the applicable United States Sentencing Commission policy

statements, the Court hereby ORDERS that:

    1. Defendants' Request for Compassionate Release under 18 U.S.C. § 3582(c)(l)(A) (ECF No.

       549), is hereby GRANTED.

   2. Effective June 1, 2020, Defendants' sentences are reduced to time served.

   3. The defendants shall be released from the custody ofFCI Fairton and the Bureau ofPrisons on

       or before June 4, 2020.

   4. In order to reduce the risk of spreading the coronavirus, the defendants shall self-quarantine

       for at least 14 days after their release.

   Dated: New York, New York
          June 2, 2020
